Case 4:18-cv-00262-MW-CAS Document 103 Filed 03/08/19 Page 1 of 3




       UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION

NANCY CAROLA JACOBSON, et al.,

            Plaintiffs,

v.                                  Case No. 4:18cv262-MW/CAS

LAUREL M. LEE, in her official
capacity as the Florida Secretary
of State, et al.,

           Defendants.
__________________________/

 ORDER ON MOTION FOR PROTECTIVE ORDER AND/OR
    IN THE ALTERNATIVE, TO QUASH SUBPOENAS

      Plaintiffs filed a motion for protective order and/or, in the

alternative, to quash third-party subpoenas. ECF No. 100. The

motion was filed in response to belated discovery requests by

Intervenors the National Republican Senate Committee and

Republican Governors Association. See id. at 2. Specifically, “less

than two weeks before the cutoff date set by [this] Court,

Intervenors . . . served extensive documentary discovery requests

on Plaintiffs’ counsel and issued six separate third-party

subpoenas duces tecum, all of which have return dates beyond the




                                1
Case 4:18-cv-00262-MW-CAS Document 103 Filed 03/08/19 Page 2 of 3



applicable Court-scheduled discovery cutoff date of March 8,

2019.” Id.

      This Court plainly held that the discovery deadline was

March 8, 2019. ECF No. 88, at 2. Although this Court extended the

deadline to March 29, 2019, that extension was “for the sole

purpose of taking depositions.” ECF No. 98, at 1. As such, the

relevant deadline for Intervenors’ requests was March 8, 2019.

      Contrary to Intervenors’ understanding, the March 8

deadline is not a deadline for the issuance of discovery requests.

Cf. ECF No. 100, at 2–3. This Court’s own initial scheduling order

confirms as much:

      The parties must begin discovery immediately. The
      parties are further directed to conduct discovery so
      that the due date of any discovery requested shall not
      be later than October 18, 2019. The conduct of any
      discovery which would require a later due date shall
      be permitted only on order of the Court. An extension
      of time will ordinarily be granted only for good cause
      and upon showing of diligence during the initial
      discovery period.

ECF No. 41, at 1 (emphasis added and omitted).

      Given that the due dates of Intervenors’ requests are later

than March 8, 2019, Intervenors’ requests are belated.

      To be clear, this Court’s discovery rulings are orders, not

suggestions. Moreover, while in some venues it may be easier to

                                2
Case 4:18-cv-00262-MW-CAS Document 103 Filed 03/08/19 Page 3 of 3



ask forgiveness than it is to get permission, that approach does not

work in the federal judiciary. If Intervenors wanted later

discovery, they should have moved for an extension. Now it’s too

late.

        Accordingly,

        IT IS ORDERED:

        Plaintiffs’ motion for a protective order, ECF No. 100, is

GRANTED in part and DENIED in part. Neither Plaintiffs nor

the third parties targeted by Intervenors’ requests need to respond

to the discovery requests and subpoenas at issue. Plaintiffs’

request for expenses incurred in preparing their motion is

DENIED. This Court will consider the issue of fees and costs at

the conclusion of this case.

        SO ORDERED on March 8, 2019.

                         s/Mark E. Walker
                         Chief United States District Judge




                                 3
